Brady, J.
This case presents very little for consideration. The jury, on conflicting evidence as to the assault charged, found for the people, and under instructions to which no exceptions could be well taken. The story of the appellant was incredible. The attempt to put upon the complainant the infliction upon himself, by his own weapon, of the wounds he received, is one of those remarkable subterfuges to which criminals resort to shield themselves from the consequence of their misdeeds. One of these wounds was in the chest, extending inward and forward, penetrating into the pericardium or sack which surrounds the heart. If the complainant entertained a suicidal intention, and tried to carry it out, this injury he might have done himself, but he was engaged in an altercation begun by the appellant, as the jury have found, the latter having a knife, which he used with felonious design, no doubt. The evidence shows a bad feeling by these parties, and a previous quarrel. Bad blood had been engendered by a variety of circumstances, and the offer in regard to the training of the filly, which was designed to further prove it, and for no other purpose, is too insignificant, under the circumstances disclosed, to receive a moment’s consideration. If there were not abundant evidence of the ill feeling established by grave facts and circumstances a different view might be entertained of it. It affords, therefore, no *434reason for any interference with the judgment appealed from. The learned recorder, on the element of good character, charged substantially all that he was requested to say, and certainly all that could be demanded of him. The learned counsel for the appellant, feeling, doubtless, the emergency in which his client was placed, pressed the advantage of good character beyond the limit of its legal effect. It is not a shield for crime, but an ally of the prisoner, and an important one on the question whether lie would be likely to commit the crime charged, and is to be considered with the other evidence bearing upon the question of guilt. The learned recorder said: “If the evidence satisfies you in this case that this defendant is a man of good character and of peaceable habits, why, you should take that into consideration with all the other evidence in the case, and all the surrounding facts and circumstances, and give it just such weight as you think it is justly and properly entitled to. ” And again, while discussing the existence of a reasonable doubt, he said: “A reasonable doubt may arise out of the evidence of good character where a party charged with a criminal offense offers evidence tending to show that he has heretofore borne a good character. That in' itself will sometimes create in the minds of a jury that reasonable doubt, to the benefit of which, I have already told you, the defendant is entitled if it exists in this case.”' There are no exceptions on the record, therefore, available for a new trial. The learned counsel for the appellant has done all for his client that he could do, and all that could be done, but the facts are too conclusive, and the defense too evasive, to leave any doubt of the appellant’s guilt. The complainant’s ill feeling was suppressed, but the appellant’s was too flagrant to be restrained, and he indulged it until it culminated in crime. The judgment appealed from should, for these reasons, be affirmed. Ordered accordingly.
All concur.